Citation Nr: 1419892	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal disease (GERD) with Barrett's esophagus.

2.  Entitlement to service connection for glenohumeral arthritis, right shoulder.

3.  Entitlement to service connection for glenohumeral arthritis, left shoulder.

4.  Entitlement to an increased rating for hearing loss, left ear, currently rated as 0 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009, July 2010, and October 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's May 2012 substantive appeal, he requested a Central Office Board hearing, which was scheduled for May 12, 2014.  In a correspondence that was received on April 2, 2014, the Veteran requested that the hearing be changed to a videoconference hearing at the RO.  

Based on the foregoing, the Board finds that the Veteran took appropriate measures to request that his Board hearing be re-scheduled.  Pursuant to his desire to testify before the Board at a videoconference hearing, this matter must be remanded in order for his hearing to be rescheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge to be held via videoconference.  The case should be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

